DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
Disposition of the Claims
	Claims 1-6, 8-11, 13-18 are pending. Claims 1, 3, 6, 9, 11, and 13 stand amended. Claims 7 and 12 were canceled.

Claim Objections
Claim 8 objected to because of the following informalities:  it depends from canceled claim 7, herein presumed to depend from claim 6.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 13 have been considered but are moot in view of the new ground(s) of rejection presented herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 20210006333 A1, effective 2016) in view of Boufonos (US 20150198713 A1).
Regarding claims 11 and 13, which recite similar features, Morton teaches [forming] a phased array comprising M transmitters disposed along a first plurality of rows and columns forming a first two-dimensional array (¶5, ¶32-33, transmit and receive phased arrays, Figs. 1 and 2) and N receivers disposed along a second plurality of rows and columns forming a second two-dimensional array (¶5, ¶32-33, Figs. 1 and 2).
Morton does not explicitly show said phased array further comprising a transceiverLEGAL02/40396725v14Attorney Docket No.: 121456-497811 (004010US) Reply to Final Office Action of October 2, 2020disposed in and common to both the first and second arrays, wherein a distance between each transmitter in the first array and an adjacent transmitter in the first array is defined by a first value, and wherein a distance between each receiver in the second array and an adjacent receiver in the second array is defined by a second value, wherein the first and second values are co-prime numbers.
Boufonos teaches a phased array of transmitters and an array of receivers (Fig. 1A, antenna elements 11, and Fig. 3A, Tx, Rx with spacing Mr, Mt which are coprime, ¶40) and a common transceiver therefor (Fig. 1A, 20 connected to both the first and second arrays) wherein a distance between each transmitter in the first array and an adjacent transmitter in the first array is defined by a first value (Mr), and wherein a distance between each receiver in the second array and an adjacent receiver in the second array is defined by a second value (Mt), wherein the first and second values are co-prime numbers (¶40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the M transmitters and N receivers of Morton with coprime Boufonos for the purpose of multiple channel simultaneous beam forming, i.e. wide bandwidth and increased throughput at optical frequencies.

Allowable Subject Matter
Claims 1-6, 8-10, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Morton (US 20210006333 A1, effective 2016) teaches a photonics phased array (Claim 1, a transmit phased array comprising J photonic integrated circuits) but does not teach or fairly suggest a phased array comprising MxN photonic chips each comprising a two-dimensional array of transmitters disposed along a first plurality of rows and columns and a two-dimensional array of receivers disposed along a second plurality of rows and columns, wherein a distance between the transmitter arrays of each pair of adjacent photonics chips is defined by a first value and wherein a distance between the receiver arrays of each pair of adjacent photonics chips is defined by a second value, wherein the first and second values are co-prime numbers, and wherein at least one of M or N is an integer greater than one.
The dependent claims depend from an allowable claim and are therefore allowable.
In re 3, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Morton (US 20210006333 A1, effective 2016) teaches a photonics phased array (Claim 1, a transmit phased array comprising J photonic integrated circuits) but does not teach or fairly suggest a phased array comprising at least first and second phased array sub-blocks, each 
The dependent claims depend from an allowable claim and are therefore allowable.
In re 6, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Morton (US 20210006333 A1, effective 2016) teaches a photonics phased array (Claim 1, a transmit phased array comprising J photonic integrated circuits) but does not teach or fairly suggest a method of forming a phased array, the method comprising: forming a first array of photonic chips each comprising a two- dimensional array of transmitters disposed along a first plurality of rows and columns and a two-dimensional array of receivers disposed along a second plurality of rows and columns, wherein a distance between the transmitter arrays of each pair of adjacent photonics chips is defined by a first value and wherein a distance between the receiver arrays of each pair of adjacent photonics chips is defined by a second value, wherein the first and second values are co-prime numbers.
The dependent claims depend from an allowable claim and are therefore allowable.
In re 9, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Morton (US 20210006333 A1, effective 2016) teaches a photonics phased array (Claim 1, a transmit phased array comprising J photonic integrated circuits) but does not 
In re 10, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Morton (US 20210006333 A1, effective 2016) teaches a photonics phased array (Claim 1, a transmit phased array comprising J photonic integrated circuits) but does not teach or fairly suggest a method of forming a phased array the method comprising: disposing a first M transceivers along a first plurality of rows and columns, wherein a distance between each pair of adjacent transceivers of the first M transceivers is defined by a first value; disposing a second N transceiver arrays along a second plurality of rows and columns, wherein a distance between each pair of adjacent transceivers of the second N transceivers is defined by a second value, wherein the first and second values are co-prime numbers, and wherein the first M transceivers and the second N 

Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872